Exhibit 10.1

INTERVEST BANCSHARES CORPORATION

Annual Incentive Plan for Senior Executives

Compensation Philosophy

 

  •   To support the overall objectives of the executive compensation program,
which are to attract, motivate and retain highly talented executives

 

  •   To align the focus and efforts of the executive team with the annual
business objectives of the Bank

 

  •   To provide rewards that are consistent with the performance level and
contributions made by members of the executive team

 

  •   To provide a balanced approach to compensation that will promote sound
risk management

 

  •   To align executive compensation with the creation of shareholder value

 

  •   Focus on the achievement of specific, annual, strategic and tactical
corporate and individual business objectives

Risk Mitigating Factors

The Annual Incentive Plan for Senior Executives contains the following
risk-mitigating factors:

 

  •   Activation of a significant portion of plan incentive earnings is tied to
the achievement of a minimum level of performance against a return-on-equity
target.

 

  •   Target opportunities are aligned with the market.

 

  •   A balanced approach using multiple performance criteria encourages a
broader focus on the financial performance and health of the Bank.

Eligibility

 

  •   Senior Executive Team

 

  •   Chief Executive Officer

 

  •   President/ Chief Operating Officer

 

  •   Chief Financial Officer

 

  •   Vice President/ Counsel

 

  •   Chief Credit Officer



--------------------------------------------------------------------------------

Target Incentive Awards

 

  •   Calculated as a percent of Base Salary – Chart reflects salaries effective
as of January 1, 2014

 

Job Title

   % of
Base
Salary     Annual
Base
Salary      Annual
Target
Bonus      Annual Total
Cash
Compensation  

Chief Executive Officer

     35.0 %    $ 1,127,722       $ 394,703       $ 1,522,425   

President/ COO

     25.0 %    $ 620,000       $ 155,000       $ 775,000   

Chief Financial Officer

     20.0 %    $ 290,000       $ 58,000       $ 348,000   

Vice President/ Counsel

     20.0 %    $ 300,000       $ 60,000       $ 360,000   

Chief Credit Officer

     20.0 %    $ 205,000       $ 41,000       $ 246,000   

 

  •   The Board may, at its discretion, award the annual bonus award to
executives in the form of cash or stock. Award values for a 50/50 split would be
as follows:

 

Job Title

   Annual
Target
Bonus/ Cash      Annual
Target
Bonus/ Stock      Approximate
Shares @
$7.53/ share  

Chief Executive Officer

   $ 197,351       $ 197,351         26,209   

President/ COO

   $ 77,500       $ 77,500         10,292   

Chief Financial Officer

   $ 29,000       $ 29,000         3,851   

Vice President/ Counsel

   $ 30,000       $ 30,000         3,984   

Chief Credit Officer

   $ 20,500       $ 20,500         2,722   

 

* Share value based on the stock price close on 4/17/14



--------------------------------------------------------------------------------

Component Weightings

 

  •   Each component’s weighting will be dependent on the participant’s level in
the organization with the major focus/weighting on critical area(s) of impact:

 

Position

   Loan Orig.
Increase     Corporate
Goal     Individual
Performance  

Chief Executive Officer

     55.0 %      20 %      25 % 

President/ Chief Operating Officer

     45.0 %      20 %      35 % 

 

Position

   Corporate
Goal     Individual
Performance  

Chief Financial Officer

     25 %      75 % 

Vice President/ Counsel

     25 %      75 % 

Chief Credit Officer

     25 %      75 % 

 

  •   Multiple annualized goals within component may also be weighted for
importance

Performance Components

 

  •   Increase in Loan Originations: (CEO and COO only)

 

  •   0.35% of increase in total loan origination values generated in the fiscal
year will be used to create a bonus pool. Note: Only loans that meet the credit
policies of the Bank will be included in the bonus pool calculation of loans
under this plan component.



--------------------------------------------------------------------------------

  •   Calculation of the Loan Origination Pool Percentage:

Sum of the Estimated Loan Origination Bonus Amounts for the CEO and COO/
Projected Increase in Loan Originations = Loan Origination Pool Percentage

CEO Portion of the Pool:

$394,703 * 55.0% = $217,086

COO Portion of the Pool:

$155,000 * 45.0% = $69,750

Total Amount of Incentive Pool at Target:

$217,086 + $69,750 = $286,836

Projected Growth in Loan Originations in 2014: $83,000,000

Loan Origination Bonus Pool: $286,836 / $83,000,000 = 0.35%

 

  •   Distribution of the Loan Origination Pool: Annually, the Board will review
the growth in loan originations and distribute the incentive pool based on the
contributions of the CEO and the COO and other factors that it may wish to
consider.

 

  •   Corporate: The incentive award based on Corporate results will be
determined as the weighted average percent of actual annualized results against
pre-determined annualized goals in the following performance criteria:

 

Criteria (Higher is Better)

   Annualized
Threshold     Annualized
Goal     Weight  

•  Return on Equity

     7.5 %      8.0 %      40.0 % 

•  % Increase in Net Income

     7.5 %      9.4 %      15.0 % 

•  Return on Average Assets

     0.9 %      1.0 %      15.0 % 



--------------------------------------------------------------------------------

Criteria (Higher is Better)

   Annualized
Threshold     Annualized
Goal     Weight  

• % Non-Performing Assets

     2.97 %      2.0 %      15.0 % 

• Efficiency Ratio

     38.0 %      34.0 %      15.0 % 

Abbreviated Bonus Determination Table

 

Wt. Avg. % Annualized Goal Attained

   % Bonus Earned  

<25.0%

     0 % 

25%

     10.0 % 

50%

     25.0 % 

75%

     50.0 % 

100.0%

     100.0 % 

150.0%

     200.0 % 

Note: Actual awards will be pro-rated based on the percentage of annualized goal
attainment against annualized corporate performance goals.

Annually, the Board will review the Annualized Goal and Threshold values to
determine their suitability as performance factors for the next bonus period
based on the Bank’s financial projections.

 

  •   Individual: The individual bonus award is based on an evaluation of the
individual’s performance in contributing to the success of the Bank. Factors to
be considered should be based on the individual’s job responsibilities and the
scope of their authority. It would be difficult to anticipate and define all of
the factors that might need to be considered when determining the amount of an
executive bonus that would be prudent and appropriate to award under this bonus
category. However, here are several factors that the Board might wish to
consider:

 

  •   The executive’s role in meeting and overcoming expected or unexpected
challenges faced by the organization during the bonus period. Creative problem
solving, resiliency, and resolve are all factors to consider.

 

  •   The successful completion of project’s or assignments that were delegated
to the executive during the year.

 

  •   The degree to which the executive developed the competencies of the staff
members within his or her span of control.

 

  •   The effectiveness of the executive in controlling costs and utilizing the
financial and other resources under his/ her control.



--------------------------------------------------------------------------------

Individual Bonus Determination Guideline Table

 

Rating

  

Description

   % of Target
Bonus Award  

Superior

  

Consistently exceeds reasonable performance standards and expectations in all
important areas of job responsibility.

     120.0 % 

Commendable

  

Usually exceeds reasonable performance standards and expectations in a few
important areas of job responsibility.

     110.0 % 

Satisfactory

  

Usually meets, but may on occasion exceed or fail to exceed, reasonable
performance standards and expectations in the key areas of job responsibility.

     100.0 % 

Unsatisfactory

  

Rarely exceeds reasonable performance standards and expectations in any key
areas of job responsibility.

     0 % 

Award Calculations

 

  •   No incentive awards will be made under the Loan Origination or Annualized
Corporate Goals portions of the plan unless the Company achieves a minimum of
7.0% return on equity.

 

  •   Corporate-based awards will be the weighted average percent of annualized
goal attainment for the five corporate criteria/ goals. Annualized performance
below the threshold level will be entered as a zero.

 

  •   Individual Bonus Awards will be discretionary in nature and will be based
on an evaluation of the individual executive’s success in achieving the goals
assigned. Individual awards may be made if approved by the Board even if overall
annualized Company performance is below threshold levels.

Award Discretion

 

  •   Calculated awards may be adjusted by ±10% of the Award by the Compensation
Committee of the Board of Directors as a way of recognizing performance outcomes
that were above or below ordinary expectations or due to unexpected
circumstances beyond the control of the executive.

Award Payouts

 

  •   Awards will be paid as soon as reasonably possible following year-end.

 

  •   Awards will be rounded to nearest $100.

 

  •   A portion of the Award may, at the discretion of the Board of Directors,
be in the form of equity or any equivalent instrument.

Funding

 

  •   Funded from overall Company Operating Budget



--------------------------------------------------------------------------------

General/ Administrative

 

  •   Except for retirement, death, or disability the plan participant must be
employed at end of Plan Year and at payout to receive award.

 

  •   In the event of the retirement, death, or disability of a plan
participant, a pro-rata portion of the bonus amount at target will be paid.

 

  •   Targets and weightings may be changed based on shift in focus or industry
standards

 

  •   Plan administered by the Board of Directors.

 

  •   Plan may be modified or terminated at any time.

 

  •   Stock awards will be made under the Company’s Equity Incentive Plan.